** RULES AND REGULATIONS — PARDON AND PAROLE BOARD — TERM OF SENTENCE ** (1) IT IS THE OPINION OF THE A.G. THAT 47 Ohio St. 354 [47-354] IS MANDATORY IN ITS TERMS AND REQUIRES THE HEARING OF AN INMATE FOR PAROLE WHEN HE HAS SERVED THE MINIMUM SENTENCE IMPOSED REGARDLESS OF WHETHER HIS CONDUCT IN THE INSTITUTION HAS BEEN GOOD OR BAD PRIOR TO THE TIME OF THE HEARING. IN OUR OPINION THE ENFORCEMENT OF RULE 14A AS SUBMITTED WOULD AMOUNT TO A PRE-JUDGING AND, IN EFFECT, BE A DENIAL OF HEARING. IT IS THEREFORE INVALID.  (2) THE SECTIONS WITH THE WORDS "INDETERMINATE SENTENCE AT" AND REMAIN IN FULL FORCE AND EFFECT. IT IS THE FURTHER OPINION THAT 57 Ohio St. 332.7 [57-332.7] CONSTRUED WITH THE AUTHORITIES THAT HOLD AN INDETERMINATE SENTENCE IS ACTUALLY A SENTENCE FOR MAXIMUM TERM, REQUIRES THE CONSIDERATION FOR PAROLE OF AN INMATE SERVING AN INDETERMINATE SENTENCE WHEN THE INMATE HAS COMPLETED ONE THIRD (1/3) OF THE MAXIMUM TERM OF HIS INDETERMINATE SENTENCE.  (3) RULES 7 AND RULE 14A AS SUBMITTED ARE INVALID IN CONFLICT WITH STATUTES.  (FULL TERM, GOOD BEHAVIOR, PAROLE, COMMUTATION) CITE: 57 Ohio St. 355 [57-355], 57 Ohio St. 354 [57-354] [57-354], 57 Ohio St. 332 [57-332], 57 Ohio St. 332.14 [57-332.14], 57 Ohio St. 332.7 [57-332.7] (HUGH H. COLLUM)